Appellant was convicted in the County Court of Comanche County for operating a motor vehicle without having attached thereto a license number plate and pair of license number plates issued for said vehicle, penalty a fine of $25.00.
Art. 820-aa, Vernon's 1920 statutes, which is Art. 810 P. C. 1925, forbids the operation of a motor vehicle without said number plates only when operated on a public highway in this state. We find nothing in the complaint and information charging appellant with operating said vehicle on such public highway. The information and complaint are fatally defective.
The judgment is reversed and the prosecution ordered dismissed.
Reversed and dismissed.